DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 61-80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-16, and 19 of U.S. Patent No. 8084590. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a labeled nucleoside triphosphate having a base attached to a detectable label (fluorophore) via a linker comprising an azido group (col.3 of patent); wherein the base is a purine, a pyrimidine, or a deazapurine; wherein the nucleotide is a deoxyribonucleotide triphosphate and comprises an azidomethyl protecting group attached to the 3' oxygen atom; wherein the linker and protecting group are cleavable under the same conditions.  They both claim an oligonucleotide comprising same, and a method for determining the identity of a nucleotide in a target single-stranded polynucleotide comprising identical steps. 
Claims 61-80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 45, 46, 56, 62-71 of U.S. Patent No. 7,414,116. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a labeled nucleoside triphosphate having a base attached to a detectable label (fluorophore) via a linker comprising identical grroups; wherein the base is a purine, a pyrimidine, or a deazapurine; wherein the nucleotide is a deoxyribonucleotide triphosphate and comprises a protecting group attached to the 3' oxygen atom; wherein the linker and protecting group are cleavable under the same conditions.  They both claim an oligonucleotide comprising same, and a method for determining the identity of a nucleotide in a target single-stranded polynucleotide comprising identical steps. The U.S.  patent teaches that a preferred protecting group is azidomethyl (see Figures and col. 13, lines 8-12).

Claims 61, 62, 64-68, 70  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 10-12, 37-38 of copending Application No. 16916887 (reference application) in view of Balasubramanian et al.  (WO03/048387). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a labeled nucleoside triphosphate having a base attached to a detectable label (fluorophore) via a linker; wherein the base is a purine, a pyrimidine, or a deazapurine; wherein the nucleotide is a deoxyribonucleotide triphosphate and comprises a hydroxyl protecting group attached to the 3' oxygen atom. The reference application teaches that a preferred protecting  The reference application teaches that the linker can comprise an azide linker (see for example page 4-5, 8-11) and it states in pages 20-21:
“Suitable linkers comprise the azide- and allyl-containing moieties discussed earlier. However, in addition to these cleavable moieties, other cleavable motifs may of course also be present in the linkers. Referring to FIG. 2, examples of these include, but are not limited to, disulfide linkers (1), acid labile moieties (2, 3, 4 and 5; including dialkoxybenzyl moieties (e.g., 2), Sieber linkers (e.g., 3), indole moieties (e.g., 4), t-butyl Sieber moieties (e.g., 5)), electrophilically cleavable moieties, nucleophilically cleavable moieties, photocleavable moieties, cleavage under reductive conditions, oxidative conditions, cleavage via use of safety-catch moieties, and cleavage by elimination mechanisms. Examples of such moieties are described in WO03/048387”.

Balasubramanian et al.  (WO03/048387) teaches that cleavable linkers are known in the art and can be cleaved by any suitable method, including exposure to acids, bases, nucleophiles, electrophiles, radicals, metals, reducing or oxidizing agents, light, temperature, enzymes etc. Balasubramanian et al. (WO03/048387) teaches: “Electrophilically cleaved linkers are typically cleaved by protons and include cleavages sensitive to acids. Suitable linkers include the modified benzylic systems such as trityl, p-alkoxybenzyl esters and p- alkoxybenzyl amides”. “Cleavage under oxidative conditions Oxidation-based approaches are well known in the art. These include oxidation of p-alkoxybenzyl groups”. (See pages 12-16). 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786.  The examiner can normally be reached on 7:30-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        26 February 2021